IN THE UNITED STATES COURT OF APPEALS
                                                                        United States Court of Appeals
                               FOR THE FIFTH CIRCUIT                             Fifth Circuit

                                                                              FILED
                                   _____________________                 January 23, 2008
                                       No. 07-60573
                                    Summary Calendar                   Charles R. Fulbruge III
                                   _____________________                       Clerk


SAM E. SCOTT,
                                                                      Petitioner-Appellant
v.
COMMISSIONER OF INTERNAL REVENUE,
                                                                      Respondent-Appellee

                        Appeal from the United States Tax Court
                                      (2537-05L)

Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       Petitioner-Appellant Sam E. Scott has managed to stall, delay, avoid,

and otherwise keep from paying his 1991 income tax deficiency that was

determined on its merits by the United States Tax Court in June, 1998 and

affirmed by this court in June, 1999.1 Scott is again before us on appeal from

the United States Tax Court, this time seeking reversal of that Court’s

Memorandum Opinion filed April 17, 2007, holding that the Commissioner’s

pursuit of collection by filing notices of federal tax liens was not an abuse of

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       1
           See Scott v. Commissioner, 182 F.3d 915 (5th Cir. 1999).
discretion. We affirm.

      We have carefully reviewed the record on appeal, the briefs of the

parties, and the applicable law; and our review satisfies us completely that

the United States Tax Court correctly determined that the Commissioner did

not abuse his discretion in any way, shape, or form in endeavoring to collect

taxes, interest, etc. previously determined to be due and owing by Scott.

Specifically, the Commissioner did not abuse his discretion in the filing of the

above-said notices of federal tax liens. For essentially the reasons set forth in

the aforesaid Memorandum Opinion, the judgment appealed from is, in all

respects,

AFFIRMED.




                                       2